Citation Nr: 0842905	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  07-01 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The appellant is the veteran's wife.  The veteran was a 
prisoner of war (POW) from April 10 to August 28, 1942 and 
had active service with the Regular Philippine Army from 
April 9 to April 17, 1946.  The veteran died in January 2003.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim. 

The appellant is claiming service connection for the cause of 
the veteran's death.  The veteran died in January 2003.

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one that was incurred in or 
aggravated by active service, one that may be presumed to 
have been incurred during such service, or one that was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312.

Cirrhosis of the liver is subject to presumptive service 
connection for a former POW.  38 C.F.R. § 3.309(c).

A death certificate of January 2003 shows that the immediate 
cause of the veteran's death was cardiopulmonary arrest with 
liver cirrhosis as an antecedent cause, and liver cancer an 
underlying cause of death.  

The service department confirmed in March 1988 that the 
veteran was a POW from April 1942 to August 1942.  

As noted, the evidence shows that one of the conditions 
leading to the veteran's death is cirrhosis of the liver 
which is a condition for which service connection can be 
established on a presumptive basis as the veteran was a POW.  
However, there are no medical treatment records on file of 
the treatment leading up to the veteran's death.  These 
records should be obtained and associated with the claim 
file.

Furthermore, the Board notes that an autopsy was not 
conducted.  Moreover, there is nothing in the record which 
establishes the basis of the physician's determination that 
cirrhosis of the liver was a cause of the veteran's death or 
that there was a basis upon which to conclude that the 
condition existed.  A statement which explains the basis of 
the determination of the cause of death and the existence of 
cirrhosis from the physician who signed the death certificate 
is needed.

Finally, the Board notes that there are no records which 
document the credentials of the physician who signed the 
death certificates.  These credentials should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the 
appellant with a VA Form 21-4142, 
Authorization and Consent to Release 
Information, and request that she 
provide the name(s) of the physician(s) 
who treated the veteran prior to his 
death; specifically, she should be 
requested to provide the name(s) of 
those who treated the veteran for 
cirrhosis of the liver.

2.  Upon receipt of the completed VA 
Form 21-4142, the AOJ should request 
all treatment records for the veteran 
from the physician(s) specified in the 
consent form.  If no records are 
available a negative response is 
requested.  

3.  The AOJ should contact the 
physician who signed the veteran's 
death certificate and request that she 
provide a statement delineating the 
basis for her determination of the 
cause(s) of death and the basis for 
determining the existence of cirrhosis.  
All clinical findings or lack thereof 
is to be noted by the examiner.  The 
physician should also be requested to 
provide her credentials.  If the 
examiner fails to respond, the 
appellant is to be informed and 
provided an opportunity to cure the 
defect.

4.  After the above, the AOJ should 
refer the file to an examiner for an 
opinion.  In particular, the examiner 
should determine whether there is there 
valid evidence upon which to conclude 
that the veteran had cirrhosis.  
Reasoning must be reported.

5.  If the AOJ is going to reject the 
evidence contained in the death 
certificate and there is a reason, the 
AOJ should establish the reason.

6.  After the above development has 
been completed, the AOJ must 
readjudicate the issue on appeal.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate statement of the case and 
be provided an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

